      Case 1:19-cr-00291-JPB-JKL Document 26 Filed 08/26/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

                              ATLANTA DIVISION

UNITED STATES OF AMERICA
                                                    CRIMINAL ACTION NO.
      v.                                            1:19-CR-291-JPB-JKL-3

LOUISE STEFANI


                 NOTICE OF APPEARANCE OF COUNSEL

      COMES NOW Byron Conway, who hereby notifies the Court that he will be

assisting in the representation of LOUISE STEFANI on behalf of the Federal

Defender Program, Inc.

      All further pleadings, orders, and notices should be sent to undersigned counsel

as well as Natasha Perdew Silas.

      Dated: This 26th day of August, 2019.

                                       Respectfully Submitted,

                                       s/ Byron Conway
                                       Byron Conway
                                       State Bar Number: 487767
                                       Attorney for LOUISE STEFANI
Federal Defender Program, Inc.
Suite 1500, Centennial Tower
101 Marietta Street
Atlanta, Georgia 30303
(404) 688-7530
Byron_Conway@fd.org
      Case 1:19-cr-00291-JPB-JKL Document 26 Filed 08/26/19 Page 2 of 2




                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Notice of Appearance of Counsel

was formatted in Times New Roman 14 pt., in accordance with Local Rule 5.1B, and

was electronically filed this day with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to the following

Assistant United States Attorney of record:

                         Brian Pearce, Esq.
                         United States Attorney’s Office
                         600 Richard B. Russell Building
                         75 Ted Turner Drive, S. W.
                         Atlanta, Georgia 30303

      Dated: This 26th day of August, 2019.


                                      s/ Byron Conway
                                      Byron Conway
                                      State Bar Number: 487767
                                      Attorney for LOUISE STEFANI
